Citation Nr: 1118890	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-30 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

E.M. Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed chloracne due to his in-service exposure to Agent Orange.  In this regard, his service treatment records are negative for any complaints of, or treatments for any skin abnormalities or diseases.  The Veteran's February 1971 separation examination report shows his skin as normal.  

At an August 1989 VA compensation examination the Veteran's skin was not found to be affected by chloracne or any other acneform disease.  Indeed, the examiner noted only the presence of tattoos.  Notably, however, during a November 2005 VA Agent Orange examination the appellant was diagnosed with chloracne, and the examiner opined that chloracne was probably related to Agent Orange exposure.  

Since the Veteran served in the Republic of Vietnam he is presumed to have been exposed to Agent Orange and other herbicides.  The pertinent law, however, provides that to be entitled to service connection on a presumptive basis chloracne must be shown to have been compensably disabling within a year of the Veteran's separation from active duty.  38 C.F.R. §§ 3.307, 3.309 (2010).  That clearly is not the case here since chloracne was not diagnosed until 2005.  

Nevertheless, because service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in-service; and because presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection, the Board finds that the evidence in this case warrants further development.  This is particularly necessary since the 2005 VA examiner was a physician's assistant, and because that examiner provided no rationale for the opinion offered.  

Therefore, this case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who treated the Veteran for chloracne since he separated from active duty.  If the AMC/RO cannot locate any identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter the Veteran must be afforded a VA examination by a board certified dermatologist to determine whether it is at least as likely as not that he has chloracne due to his military service.  The claims folder is to be made available to the examiner to review.  The examiner must address the importance, if any, of the lack of any evidence of chloracne during an August 1989 VA examination, i.e., an examination conducted more than 18 years after separation from active duty.  A complete rationale must be provided for any opinion offered.  

In preparing any opinion, the examiner must note the following terms:

*	"It is due to" means 100 percent assurance of relationship.
*	"It is at least as likely as not" means 50 percent or more.
*	"It is not at least as likely as not" means less than a 50 percent chance.
*	"It is not due to" means 100 percent assurance of non relationship.

If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed chloracne is unknowable.

The dermatologist is requested to append a copy of his/her Curriculum Vitae to the examination report.

4.  The Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

5.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.

6.  Thereafter, the RO should readjudicate the claim.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
this case warrant.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



Department of Veterans Affairs


